        Case 2:20-cv-01763-NIQA Document 17-1 Filed 08/18/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JAMES EVERETT SHELTON, individually,
  and on behalf of all others similarly situated,

                         Plaintiff,
                                                      Civil Action No. 2:20-cv-01763
  v.                                                  Hon. Nitza I. Quiñones Alejandro

  COMCAST CORPORATION and COMCAST
  CABLE COMMUNICATIONS, LLC,

                         Defendants.

                            DECLARATION OF NICOLE PATEL

       I, Nicole Patel, declare:

       1.      I am the Director of Compliance for Comcast Cable Communications, LLC

(“Comcast”), which is an indirect subsidiary of Comcast Corporation. I have been in this role

since 2016. I submit this Declaration in support of Defendants’ Motion to Compel Individual

Arbitration and Stay Litigation. If called as a witness, I would and could competently testify to all

of the following, which is within my personal knowledge and based upon information gathered

within the course and scope of my duties.

       2.      As part of my job responsibilities, I am familiar with the content and provisions of

the Comcast Agreement for Residential Services (“Subscriber Agreement”), which governs the

contractual relationship between Comcast and its subscribers, and other documents that govern

subscribers’ services and arbitration. I am also familiar with Comcast’s routine business practices

regarding the provision of these documents to Comcast subscribers.

       3.      I have reviewed Comcast records that were created and maintained in the ordinary

course of business and collected by myself or others working under my direction.
         Case 2:20-cv-01763-NIQA Document 17-1 Filed 08/18/20 Page 2 of 6




                                      Shelton Home Account

       4.        Comcast records reflect that, on or about September 24, 2006, a Comcast account

ending in 6715 (the “Shelton Home Account”) was opened under the name                     for cable

and internet services on Covered Bridge Road, King of Prussia, PA 19406. The Shelton Home

Account remains active as of the date of this Declaration.

       5.        Comcast’s records show that Plaintiff James Shelton’s (“Plaintiff”) telephone

number             -3942 (“3942 Number”) was provided to Comcast and is maintained as a mobile

contact number associated with the Shelton Home Account and that                            is also

associated with the Shelton Home Account.

       6.        Comcast’s records reflect that Plaintiff called Comcast on January 29, 2020 from

the 3942 Number in connection with Comcast services provided for the Shelton Home Account.

Comcast has no record of any calls concerning this account from any other number. The

underlying call recordings were kept in the ordinary course of business.

       7.        The Subscriber Agreement contains a provision providing the opportunity to opt

out of the arbitration provision, with no adverse effect on their services, simply by notifying

Comcast within thirty (30) days from the date Comcast first provided notice of the right to opt out.

       8.        It is Comcast Cable’s regular and routine business practice to maintain records of

subscribers’ opt-out requests within its arbitration opt-out database.

       9.        On July 21, 2018, an opt-out request from arbitration for the Shelton Home Account

was submitted through Comcast’s website. The opt-out request stated that the Welcome Kit (a kit

provided at installation of a new account) for that account was received at the Shelton Home on

July 21, 2018.




                                                  2
        Case 2:20-cv-01763-NIQA Document 17-1 Filed 08/18/20 Page 3 of 6




       10.     Comcast has no record of providing a Welcome Kit to the Shelton Home Account

in July 2018, as Comcast has been providing service continuously to the Shelton Home since

September 2006.

                                         0142 Account

       11.     Comcast records reflect that, on or about June 22, 2018, a Comcast account ending

in 0142 (“0142 Account”) was opened under the name James Shelton for cable and internet service.

       12.     On June 25, 2018, Comcast sent an email to the address provided by Plaintiff

confirming his Comcast service for the 0142 Account. A true and correct copy (although redacted)

of the confirmation email is attached hereto as Exhibit A.

       13.     The email informed Plaintiff his “XFINITY Welcome Guide” was on its way and

provided Plaintiff a hyperlink to “See our Customer Agreements,” which brought Plaintiff to a

copy of Comcast’s Subscriber Agreement, which governed the account. Ex. A.

       14.     On July 17, 2018, an opt-out request from arbitration for the 0142 Account was

submitted through Comcast’s website. The opt-out request stated that the Welcome Kit was

received on at the Shelton Home on June 25, 2018.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge. Executed this 14th day of August, 2020,

in Philadelphia, Pennsylvania.




                                                3
Case 2:20-cv-01763-NIQA Document 17-1 Filed 08/18/20 Page 4 of 6




           EXHIBIT A
Case 2:20-cv-01763-NIQA Document 17-1 Filed 08/18/20 Page 5 of 6
Case 2:20-cv-01763-NIQA Document 17-1 Filed 08/18/20 Page 6 of 6
